Citation Nr: 0121124	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  98-14 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a left 
lateral meniscectomy with osteoarthritis, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active naval service from March 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a 20 percent rating for residuals 
of a left lateral meniscectomy with osteoarthritis, effective 
October 17, 1997.  The veteran appealed the determination.  
In a January 2000 rating decision, the RO granted a 
30 percent rating for the disability, effective October 17, 
1997.  The veteran continued his appeal.

At a personal hearing before the undersigned Member of the 
Board at the RO in March 2001, the veteran submitted 
additional evidence with a waiver of RO review in accordance 
with 38 C.F.R. § 20.1304 (2000).

Also at the hearing, the veteran asserted that his left knee 
disability markedly interfered with his employment and that 
he had recently stopped working at his job because he was 
having difficulty completing his tasks.  The Board has 
interpreted these assertions to be a claim for an 
extraschedular rating for the service-connected residuals of 
a left lateral meniscectomy with osteoarthritis pursuant to 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that, in cases where the schedular evaluation is found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability may be assigned.  A review 
of the record reveals that, although the regulation was 
listed in the July 1998 Statement of the Case sent to the 
veteran by the RO, it was not fully discussed in the case 
analysis.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the question of an extraschedular 
rating is raised by the record or the appellant before the 
Board, "the correct course of action for the Board . . . is 
to raise the issue and remand it for the proper procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1)."  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996), citing Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Accordingly, the Board finds 
that the issue should be referred to the RO for appropriate 
consideration.  

In June 2000, the veteran filed an application for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  The RO has not yet 
adjudicated this issue and it has not been certified for 
appellate review.  Therefore, it will not be addressed in 
this decision.  It is referred to the RO for appropriate 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  The veteran's residuals of a left lateral meniscectomy 
include significant instability, effusion, and an antalgic 
gait pattern with limited weight-bearing.  

3.  The veteran has been diagnosed with osteoarthritis of the 
left knee with associated limitation of motion, functional 
impairment, and pain.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for residuals of a left 
lateral meniscectomy is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.71a, Diagnostic Code 5257 (2000).  


2.  A separate rating of 10 percent for osteoarthritis of the 
left knee, based upon findings of limitation of motion, 
functional loss, and pain, is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. 
§§ 3.102, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) (VCAA).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, and the RO has made 
satisfactory efforts to ensure that all relevant evidence 
identified by the veteran has been associated with the claims 
file.  At his personal hearing before the undersigned Member 
of the Board at the RO in March 2001, the veteran requested 
an additional 60-day period to submit more recent clinical 
evidence.  The Board has received this evidence and, as noted 
above, a waiver of RO review was submitted in conjunction 
with the evidence.  Finally, the veteran has been afforded 
the appropriate examinations.  As such, the Board concludes 
that the duty to assist has been satisfied, and the Board 
will proceed with its appellate disposition on the merits of 
the claim.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2000).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability, and the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted 
and definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  . . .  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation, either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2000).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes which provide a rating solely on the 
basis of loss of range of motion must be considered with 
38 C.F.R. §§ 4.40, 4.45 (regulations pertaining to functional 
loss of the joints due to pain, etc.).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court noted that, since 
Diagnostic Code 5257 (impairment of the knee) was not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  

The VA General Counsel has issued an opinion concluding that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes (DC) 5003 and 
5257, and that evaluation of knee dysfunction under both of 
those codes does not amount to pyramiding under 38 C.F.R. 
§ 4.14.  However, the General Counsel noted that such a 
separate rating must be based upon additional disability.  
Where a knee disorder is already rated under DC 5257, the 
veteran must also exhibit limitation of motion under DC's 
5260 or 5261 in order to obtain the separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero percent rating under either of these 
codes, there is no additional disability for which a rating 
may be assigned.  VAOPGCPREC 23-97 (July 1, 1997).  In a 
later opinion, the General Counsel noted that a similar 
approach to other diagnostic codes, which do not involve 
limitation of motion, should be utilized.  VAOPGCPREC 9-98 
(Aug. 14, 1998).

The rating decisions in the claims file reflect that the 
veteran's left knee disability is, at present, evaluated 
under the provisions of Diagnostic Code (DC) 5262 of VA's 
Schedule for Rating Disabilities, at 38 C.F.R. § 4.71a 
(2000).  DC 5262 pertains to "impairment of the tibia and 
fibula."  Malunion of the tibia and fibula with marked knee 
or ankle disability is assigned a 30 percent disability 
rating.  A 40 percent rating is warranted when there is 
nonunion of the tibia and fibula which requires a brace.  

A 30 percent rating may also be assigned when there is severe 
subluxation or lateral instability of the knee.  See 
38 C.F.R. § 4.71a, DC 5257.  This is the maximum rating 
available under that diagnostic code.  A rating in excess of 
30 percent is warranted when the knee is ankylosed at 
10 degrees or more or when extension is limited at 30 degrees 
or more.  38 C.F.R. § 4.71a, DCs 5256, 5261.  Full range of 
motion of the knee is measured from 0 degrees to 140 degrees 
in flexion and extension.  38 C.F.R. § 4.71, Plate II (2000).

Osteoarthritis is rated as degenerative arthritis.  
Degenerative arthritis is rated based upon the limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003 (2000).  A compensable evaluation based on 
limitation of motion requires that flexion be limited to 60 
degrees or extension be limited to 5 degrees.  38 C.F.R. 
§ 4.71a, DCs 5260 and 5261 (2000).  

In view of the objective evidence of record, and considering 
the legal criteria set forth above, the Board finds that the 
veteran's residuals of a left lateral meniscectomy are more 
appropriately rated under DC 5257 rather than DC 5262.  It is 
not shown that the veteran has either of the key criterion, 
nonunion or malunion of the tibia and fibula which results in 
a marked knee disability.  Accordingly, that diagnostic code 
is not appropriate in this instance other than perhaps by 
analogy.  Furthermore, it is not shown that the veteran's 
left knee is ankylosed.  Hence, a rating under DC 5256 would 
also not be appropriate.  

Upon examination in May 1999, the veteran was found to have 
significant instability of the left knee mediolaterally as 
well as rotationally.  In addition, he exhibited limited 
weight-bearing when walking.  At his personal hearing in 
March 2001, he testified that he had used a cane and a knee 
support for the past three to four years and had difficulty 
maintaining his balance.  He experienced swelling and pain in 
the knee on a regular basis.  His wife also testified that he 
had difficulty with stability and he wore a brace.  Based on 
this clinical evidence, the Board concludes that a 30 percent 
rating for severe lateral instability of the left knee under 
DC 5257 is warranted since DC 5257 appears to reflect more 
accurately the elements of disability in the veteran's case, 
38 C.F.R. § 4.2 (2000).  Even so, 30 percent is the maximum 
rating available under that diagnostic code.  A separate 
rating for arthritis is clearly for consideration, however, 
when a rating is assigned under DC 5257.  

Here, the Board finds that a separate, additional 10 percent 
rating, but no more, is warranted for the left knee on the 
basis that osteoarthritis has been clinically demonstrated 
and diagnosed, and the veteran has been shown to have 
limitation of flexion with functional loss and pain.  Upon 
examination in May 1999, the examiner noted that the veteran 
had lost 65 degrees of flexion in the left knee, and there 
was significant weakness in the left quadriceps which 
resulted in moderate functional limitation.  X-rays revealed 
significant osteoarthritic changes and loss of joint space in 
the left knee.  

Accordingly, under the law discussed above (and without 
violating anti-pyramiding principles), the veteran is 
entitled to a separate 10 percent rating, under DC 5003-5260, 
in addition to the 30 percent assigned under DC 5257.  More 
severe limitation of motion of the left knee, as contemplated 
under DC 5260 or 5261, has not been demonstrated.  Hence, a 
rating in excess of 10 percent for this aspect of the 
veteran's left knee disability may not be awarded at this 
time.  


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a left lateral meniscectomy is denied.  

Entitlement to a separate 10 percent rating for 
osteoarthritis of the left knee is granted, subject to the 
laws and regulations controlling the award of monetary 
benefits.  


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

